AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)


                                                                           Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 /tit) 'AI -LlIJ                                1I11hl                                     L{;e /)    OIJLiI f.1I
Inventory made in the presence of:                                                                            (

                                              JO(:,I   Q I) ~q ton
Inventory of the property taken and name of any person(s) seized:

- g/~LJ(       A"droiJ 5C.t15~j GQlut-y                ~-IO 6iN      RF~N93DrJl<Y.




                                                                         Certification


        Tdeclare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:      ~   2Z!21
                                                                                                Executing officer's signature

                                                                            ____i1qlt4fV Mo~,\            21(1:;(1,   A~(n+         ~_
                                                                                               J'    Printed name an~-
